Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This communication is in response to the amendment of 11/18/2021. All changes made to the claims have been entered. Accordingly, Claims 10, 11, 13, 14, 28, 29, 31, 33, 35-37, 41-44 are currently pending in the application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 28, 31, 35, 41, 42, 43, 44, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous et al. (US 2017/0048889), in view of You et al. (US 2018/0007667), in view of Patel et  al. (US 2017/0257838), in view of Kim et al. (US 2014/0050191).
Regarding claim 28, 10, 41, 44, Kadous discloses a terminal device (a system acquisition procedure wherein the access terminal is performing system acquisition, [0131]-[0134] and [0070] and figure 16 and figure 1 and figure 2 and figure 26), comprising: 
a transceiver; 
a processor (transceiver and processer seen in figure 26, [0186]-[0188] and figure 26);
wherein the transceiver is configured to receive, from a network device, a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a configuration message (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a MIB signal (Examiner correlating to configuration message), a SIB signal, and various combinations thereof , [0070] and [0074] and figure 2 and [0020]-[0021]) in a common search space for a system information block (SIB) (the access terminal is able to decode the MIB broadcasted by the access point 110…Based on the decoded information, the access terminal 120 may decode other system information blocks, such as SIB-1, SIB-2, and so on (correlating MIB to a configuration message), [0133] and [0070]); 
 
wherein the PSS, the SSS, and the configuration message for the SIB are received in a first subframe and with a same transmission periodicity or transmission periodicities which are different multiples of a predetermined periodicity (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a MIB signal, a SIB signal, and various combinations thereof  and common subframe providing all the requisite eDRS information and eDRS be transmitted periodically (e.g., every 10 ms) in a designated subframe of each radio frame, [0070] and [0074] and figure 2 and [0020]-[0021]), and
and wherein the processor is configured to:
decode the PSS and/or the SSS, and 
decode the SIB (the communication device 2650 be variously configured for receiving and decoding signals in accordance with the designated RAT (e.g., messages, indications, information, pilots, and so on) and the access terminal initially receives system synchronization information (e.g., PSS/SSS) which enables the access terminal to locate and decode other information such as MIB and SIB, [0186] and [0132]-[0133] and figure 16).

However in a similar field of endeavor, You discloses a base station and a UE transmit and receive data on a prescribed time unit basis, e.g. on a subframe basis (association of time unit with subframe, [0003] and [0131]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of correlating a time unit to a subframe as disclosed by You into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous in order to improve the system and provide a flexible means of nomenclature in describing a subframe or time unit.  	

Kadous and You however fails to disclose the SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit. However in a similar field of endeavor, Patel discloses the MIB transmitted by the base station contain information indicating when unicast and broadcast subframes are scheduled…upon reception of the MIB, the UE may determine the unicast subframe locations (e.g., for reception of additional SIB information) and in addition to receiving the MIB, the UE may acquire one or more SIB transmission, which may be transmitted by the base station on the anchor and unicast subframes, for example, as illustrated in Figure 8 and unicast subframes that will be transmitted after the anchor subframe (SIB is received in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit, [0072] and [0075] and [0071] and figure 8). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having SIB being communicated in a unicast subframe adjacent to an anchor subframe (correlating to second time unit is adjacent to first time unit) as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide a flexible means of transmitting parameters of PSS,SSS, MIB, and SIB within a system.

Kadous, You, and Patel fails to disclose the configuration message being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI). However in a similar field of endeavor, Kim discloses MIB message masked with SI-RNTI…received on the common search space and the CRC is masked (or scrambled) with an identifier (for example, RNTI) depending on usage (configuration message being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI), [0131] and [0049] and [0060]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the MIB message masked/scrambled with SI-RNTI as disclosed by Kim into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous, You, and Patel in order to improve the system and to increase the robustness and flexibility of network detection of signals such as MIBs. 

It should be noted that similar rationale is applied to independent claim 10 reciting similar subject matter of the associated method.  

Regarding claim 35, Kadous discloses a terminal device (a system acquisition procedure wherein the access terminal is performing system acquisition, [0131]-[0134] and [0070] and figure 16 and figure 1 and figure 2 and figure 26), comprising: 
a transceiver; 
a processor (transceiver and processer seen in figure 26, [0186]-[0188] and figure 26);
wherein the transceiver is configured to receive, from a network device, a reference signal in a first subframe, the reference signal comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), a radio resource control message (RRC Message), wherein the RRC Message includes a master information block (MIB), wherein the RRC message is present in the first subframe if the reference signal is present in the first subframe, (one or more subframes may be designated to include Enhanced Discovery Reference Signaling (eDRS) and the eDRS include PSS, SSS, a MIB signal, a SIB signal, and various combinations thereof  and common subframe providing all the requisite eDRS information and eDRS be transmitted periodically (e.g., every 10 ms) in a designated subframe of each radio frame, [0070] and [0074] and figure 2 and [0020]-[0021]), and 

decode the reference signal, and 
decode the RRC message (the communication device 2650 be variously configured for receiving and decoding signals in accordance with the designated RAT (e.g., messages, indications, information, pilots, and so on) and the access terminal initially receives system synchronization information (e.g., PSS/SSS) which enables the access terminal to locate and decode other information such as MIB and SIB, [0186] and [0132]-[0133] and figure 16).

Kadous however fails to disclose the term “time unit” with respects to a subframe. However in a similar field of endeavor, You discloses a base station and a UE transmit and receive data on a prescribed time unit basis, e.g. on a subframe basis (association of time unit with subframe, [0003] and [0131]).  It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of correlating a time unit to a subframe as disclosed by You into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous in order to improve the system and provide a flexible means of nomenclature in describing a subframe or time unit.  

Kadous and You however fails to disclose to receive a SIB in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit. However in a similar field of endeavor, Patel discloses the MIB transmitted by the base station contain information indicating when unicast and broadcast subframes are scheduled…upon reception of the MIB, the UE may determine the unicast subframe locations (e.g., for reception of additional SIB information) and in addition to receiving the MIB, the UE may acquire one or more SIB transmission, which may be transmitted by the base station on the anchor and unicast subframes, for example, as illustrated in Figure 8 and unicast subframes that will be transmitted after the anchor subframe (receive a SIB in a second time unit after the first time unit, wherein the second time unit is adjacent to the first time unit and after the first time unit, [0072] and [0075] and [0071] and figure 8). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having SIB being communicated in a unicast subframe adjacent to an anchor subframe (correlating to second time unit is adjacent to first time unit) as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide a flexible means of transmitting parameters of PSS,SSS, MIB, and SIB within a system.

Kadous, You, and Patel fails to disclose the configuration message being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI). However in a similar field of endeavor, Kim discloses MIB message masked with SI-RNTI…received on the common search space and the CRC is masked (or scrambled) with an identifier (for example, RNTI) depending on usage (configuration message being scrambled by a System Information-Radio Network Temporary Identifier (SI-RNTI), [0131] and [0049] and [0060]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the MIB message masked/scrambled with SI-RNTI as disclosed by Kim into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous, You, and Patel in order to improve the system and to increase the robustness and flexibility of network detection of signals such as MIBs. 

Regarding claim 31, 13, Kadous discloses wherein the processor is further configured to decode the PSS and SSS within one or more predetermined bandwidths (the access terminal initially receives system information (e.g., PSS/SSS signaling) and PSS/SSS may be received repeatedly and combined over frequency and/or time to reconstruct the PSS/SSS signaling, [0131]-[0133] and figure 16 and [0186]),
wherein the processor is further configured to decode the MIB and/or SIB by:
decoding the MIB within another one or more predetermined bandwidths based on time/frequency synchronization information decoded from the PSS and SSS (from this, the access terminal acquires the PCI, time slot and frame synchronization of the access point, which enables the access terminal to locate and decode other information and in particular the access terminal is able to decode the MIB, [0132]-[0133] and figure 16), and
(based on the decoded information, the access terminal may decode other system information blocks such as SIB, [0132]-[0133] and figure 16).
Regarding claim 42, Kadous and You fails to clearly disclose wherein the configuration message in a common search space is carried in a physical downlink control channel (PDCCH). Patel however discloses the SIB transmission(s) may be scheduled by the base station via a PDCCH grant (e.g. transmitted in the anchor subframe), (the configuration message in a common search space is carried in a physical downlink control channel (PDCCH), [0075] and [0070] and [0072] and [0045]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a configuration message being carried in a PDCCH as disclosed by Patel into the method for performing system acquisition comprising transmitting eDRS on one or more subframes as disclosed by Kadous and You in order to improve the system and provide a flexible means of transmitting parameters of PSS,SSS, MIB, and SIB within a system.
Regarding claim 43, Kadous and You fails to clearly disclose wherein the SIB is received in a physical downlink shared channel (PDSCH). Patel however discloses the eNB may transmit other system information such as SIBs on a physical downlink shared channel (PDSCH) in certain subframes (wherein the SIB is received in a physical downlink shared channel (PDSCH), [0045]). It would have .

6.	Claim 11, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in further view of Damnjanovic et al. (US 2014/0235243).
Regarding claim 29, 11, Kadous, You, Patel, and Kim fails to disclose wherein the PSS, the SSS, and the MIB have a same offset. However in a similar field of endeavor, Damnjanovic discloses eNB may transmit the PSS, SSS, MIB, and system information (SI) in SI blocks (SIBs) in N ms bursts every M ms with L ms offset ([0055]-[0056]).   It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of transmitting the PSS, SSS, and MIB having a same offset as disclosed by Damnjanovic into the method for performing system acquisition comprising transmitting eDRS comprising PSS, SSS, MIB, and SIB (or various combination thereof) as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide flexible means for the transmissions of PSS, SSS, and MIB and to adhere to system implementations. 

Claim 14, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in further view of Liu et al. (US 2018/0199308).
Regarding claim 33, 14, Kadous, You, Patel, and Kim fails to disclose wherein the processor is further configured to buffer the PSS and SSS before obtaining sufficient information to decode them. However in a similar field of endeavor, Liu discloses that during a DMTC window for DRS (Discovery Reference Signal) detection, the UE shall buffer analog to digital converted samples for both the possible DRS detection and the possible paging message detection and that the DRS may comprise PSS, and SSS (to buffer the PSS and SSS before obtaining sufficient information to decode them, [0126] and [0125]-[0127] and [0006]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept buffering samples for DRS detection as disclosed by Liu into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide the UE the proper amount of buffered samples with respects to DRS to ensure that the UE correctly and efficiently detects and decodes DRS information at the UE. 

Claim 36, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadous, in view of You, in view of Patel, in view of Kim, in further view of Koorapaty et al. (US 2019/0191456).
However in a similar field of endeavor, Koorapaty discloses a Discovery Reference Signal (DRS) and System Information transmission on the central six Physical Resource Blocks (PRBs) (the combined bandwidth of the reference signal and the RRC Message corresponds to a central 6 resource blocks (correlating to less than an entire system bandwidth), [0074] and [0042]-[0043] and figure 17 and [0119]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept having the DRS and System Information be on the central six physical resource blocks in which correlates to a combined bandwidth being less than an entire system bandwidth as disclosed by Koorapaty into the method for performing system acquisition comprising transmitting eDRS on a common subframe as disclosed by Kadous, You, Patel, and Kim in order to improve the system and provide a flexible means of transmitting a discovery reference signal, such as via central six PRBs, such that resources and bandwidth may be efficiently used. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 11, 13, 14, 28, 29, 31, 33, 35-37, 41-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng et al. (US 2015/0319701) disclosing detection of the MIB and the SIB1 involves cell discovery, such as PCID detection….where CRC is scrambled by SI-RNTI, that schedules the PDSCH that carries SIB1 ([0149]).
Kim et al. (US 2013/0336279) disclosing that MIB message…are transmitted from a common search space of the LTE-A system through the PDCCH masked with SI-RNTI ([0069])

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473